—Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his contention that the verdict convicting him, inter alia, of rape in the first degree (Penal Law § 130.35 [1]) is not supported by legally sufficient evidence (see, People v Gray, 86 NY2d 10, 19; People v Lawrence, 85 NY2d 1002, 1004-1005). Were we to review that contention, we would conclude that it lacks merit (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Supreme Court, Erie County, Dadd, J. — Rape, 1st Degree.)
Present — Denman, P. J., Lawton, Wisner, Balio and Fallon, JJ.